



COURT OF APPEAL FOR ONTARIO

CITATION: Bilodeau (Re), 2021 ONCA 198

DATE:  20210331

DOCKET: C68631

Watt, Hoy and Nordheimer JJ.A.

IN THE MATTER OF:  Matthew Bilodeau

AN APPEAL UNDER PART XX.1 OF THE
CODE

Stephen F. Gehl, for the appellant

Rebecca Schwartz, for the respondent, The Attorney
    General of Ontario

Julie A. Zamprogna Balles, for the respondent, The
    Person in Charge of the Southwest Centre for Forensic Mental Health Care St.
    Josephs Health Care London

Heard: March 26, 2021 by video conference

On appeal from the disposition of the Ontario Review
    Board, dated July 16, 2020, with reasons dated August 4, 2020.

REASONS FOR DECISION

[1]

Mr. Bilodeau appeals the disposition of the
    Ontario Review Board, continuing his conditional discharge but reducing his
    obligation to report to the Hospital to not less than two times per month.

[2]

Counsel for Mr. Bilodeau argues that the Boards
    finding that he continues to pose a significant threat to the safety of the
    public was unreasonable and seeks an absolute discharge. In particular, he
    argues that the Boards finding that he poses a significant threat was
    speculative, not grounded in the evidence, and failed to consider that  his only
    incident of violence was the index offence, he has been compliant with
    medication for eight years, and he has voluntarily returned to the Hospital
    when symptomatic.

[3]

We are not persuaded that there is any basis for
    this court to intervene. The Boards conclusion was reasonable and is grounded
    in the evidence. The path to its conclusion is clear. The Boards decision reflected
    an internally coherent and rational chain of analysis that was justified in
    relation to the facts and law:
Canada (Minister of Citizenship and
    Immigration) v. Vavilov
, 2019 SCC 65, 441 D.L.R. (4th) 1,
    at paras. 83, 85.

[4]

The Board reviewed and considered the evidence of
    Mr. Bilodeaus treating physician, Dr. Ugwunze, and the Hospital Report. The
    evidence on which the Boards disposition rests includes the following.

[5]

On April 3, 2012, Mr. Bilodeau was found not
    criminally responsible on account of mental disorder on two charges of attempt
    murder, after stabbing his father with a large butcher knife and stabbing his
    mother in the chest with a smaller knife. The offence occurred less than two
    weeks after he had stopped his medication.

[6]

Mr. Bilodeau is diagnosed with schizoaffective
    disorder, substance use disorder (in remission) and anxiety disorder NOS.

[7]

At the time of the disposition under appeal, Mr.
    Bilodeau lived alone in a one -bedroom apartment. However, he continued to
    suffer from active psychotic symptoms and continues to require oversight. Dr.
    Ugwunze opined that should Mr. Bilodeau miss two doses of any of the three
    anti-psychotic medications he takes, his mental state would deteriorate
    significantly within 48 hours. Further, Dr. Ugwunzes evidence was that the
    therapeutic level of one of his anti-psychotic medications, clozapine, is
    affected by his use of cigarettes and, as a result, his medication levels
    require monitoring to ensure that they remain within the therapeutic range.

[8]

Mr. Bilodeau has made progress and, in the year
    under review, steps were made to transfer Mr. Bilodeaus care from a forensic
    outreach team to an Assertive Community Treatment Team (ACTT).  But as a result
    of restrictions arising from the COVID-19 pandemic, a therapeutic relationship
    had not developed by the time of the Board hearing. Dr Ugwunze explained that a
    developed therapeutic relationship was necessary to manage Mr. Bilodeaus
    medication, given his attempts to negotiate reductions and question the
    authenticity of his medication. Mr. Bilodeau struggles to adjust to change and
    it takes him a long time to build therapeutic trust.

[9]

Mr. Ugwunze testified that, if given an absolute
    discharge at this time, Mr. Bilodeaus risk of violent re-offending would
    increase to at least moderate and might actually be higher.

[10]

The Board found that the evidence before us is
    quite clear and given the severity of the index offence and [Mr. Bilodeaus]
    propensity for extreme unprovoked and unpredictable violence it is imperative
    that he needs to be actively monitored by a therapeutic team that knows him
    well.

[11]

The Board did not misapprehend that there was
    only one incident of violence. While there was only one incident of violence,
    it was extreme and unprovoked. The risk of violence if Mr. Bilodeau does not
    maintain therapeutic levels of medication is clear. In its reasons, the Board
    noted the evidence of medication compliance under the forensic outpatient team,
    while also noting Dr. Ugwunzes evidence that, while compliant, Mr. Bilodeau
    has, at times, expressed not wanting to take his medications. The Boards
    review of the evidence included that in July 2018, and on prior occasions, Mr.
    Bilodeau returned to the hospital at his own request and that Mr. Bilodeau has
    been adhering to his relapse prevention program as best he can. But the Board
    also considered the risk that a transition, such as to the ACTT, poses.

[12]

Contrary to counsel for Mr. Bilodeaus
    assertion, the Board did not signal that Mr. Bilodeau would always present a significant
    threat to the safety of the public, given the nature of his mental illness and
    the gravity of the index offence. Rather, the Board accepted the evidence of
    Dr. Ugwunze of the need for a strong therapeutic relationship to manage that
    risk and that Mr. Bilodeau had not yet developed such a relationship outside of
    the forensic team.

[13]

Accordingly, the appeal is dismissed.

David
    Watt J.A.

Alexandra
    Hoy J.A.

I.V.B.
    Nordheimer J.A.


